                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    JENNIFER SALA,                                         Case No. 2:20-CV-1786 JCM (DJA)
                 8                                           Plaintiff(s),                   ORDER
                 9           v.
               10     THE PRUDENTIAL INSURANCE
                      COMPANY OF AMERICA,
               11
                                                           Defendant(s).
               12
               13
                              Presently before the court is the parties’ joint motion asking the court for an extension
               14
                      of the Rule 52 trial date and briefing schedule originally set forth in the scheduling order at
               15
                      ECF No. 21. (ECF No. 24).1
               16
                              Accordingly,
               17
                              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the joint motion
               18
                      (ECF No. 24) be, and the same hereby is, GRANTED. A bench trial on cross-briefing
               19
                      pursuant to Rule 52 is CONTINUED to January 24, 2022 at 9:00 am, with opening briefs due
               20
                      December 13, 2021 (6 weeks before trial) and response briefs due January 3, 2022 (3 weeks
               21
                      before trial).
               22
                              DATED July 14, 2021.
               23
               24                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
               25
               26
               27
               28
                              1
                                  ECF No. 28 is a corrected image of the motion at ECF No. 24.
James C. Mahan
U.S. District Judge
